— Order of the Supreme Court, Queens County, dated June 14, 1966, reversed insofar as appealed from, in the exercise of discretion, without costs, and the motion and cross motion are remitted to Special Term for (1) a plenary hearing as to the present financial resources and needs of the parties and all other facts relevant to whether any modifications of the alimony and support provisions of the judgment are warranted and (2) a determination de novo upon those issues. In our opinion, the conflicting affidavits submitted by the parties are insufficient to support a proper determination and a hearing must *561be held to develop all the relevant facts (cf. Alpert V. Alpert, 20 A D 2d 560; Peters v. Peters, 14 A D 2d 778; Sloan v. Sloan, 286 App. Div. 1102). Beldoek, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.